          Case 1:13-cv-13142-ADB Document 369 Filed 07/20/20 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

-------------------------------------------------------------X
CELINA ROBERTS, ANTHONY SCIOTTO,
ERIC BURNS, KERI DICKEY, ANGELA
RAMIREZ, DIANA SANTILLAN, CAMILLE
GHANEM, ARNOLD WILLIAMS,
and OLUWATOSIN BABALOLA, individually,
and on behalf of other persons similarly situated,

                                   Plaintiffs,               CIVIL ACTION NO. 1:13-CV-13142
                 v.

THE TJX COMPANIES, INC., a Delaware
Corporation; MARSHALLS OF MA, INC.,
a Massachusetts Corporation; MARMAXX
OPERATING CORP., a Delaware Corporation,
d/b/a MARSHALLS HOMEGOODS, d/b/a
MARSHALLS, d/b/a T.J. MAXX HOMEGOODS;
HOMEGOODS, INC., a Delaware Corporation;

                                    Defendants.
---------------------------------------------------------------X

      PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
               CLASS AND COLLECTIVE ACTION SETTLEMENT

        Plaintiffs Celina Roberts, Anthony Sciotto, Eric Burns, Keri Dickey, Angela Ramirez,

Diana Santillan, Camille Ghanem, Tommy Zahtila, and Gianfranco Pirolo (“Plaintiffs”), by and

through their counsel, hereby move the Court for preliminary approval of the class and collective

action settlement with set forth in the Stipulation and Settlement Agreement (“Settlement

Agreement”) attached as Exhibit 1 to the accompanying Declaration of Seth R. Lesser filed

contemporaneously herewith (“Lesser Dec.”). Defendants The TJX Companies, Inc., Marshalls

of MA, Inc., Marmaxx Operating Corp., and Homegoods, Inc. (“Defendants”) do not oppose this

motion.



                                                        1
          Case 1:13-cv-13142-ADB Document 369 Filed 07/20/20 Page 2 of 6



        Plaintiffs respectfully request that the Court enter the proposed Preliminary Approval

Order, consented to by Defendants and attached as Exhibit XX to the Lesser Dec. (“Preliminary

Approval Order”), which, inter alia: (1) asserts jurisdiction over the ASM Claims1, the Parties in

this action, and the implementation and administration of the Settlement Agreement; (2) adjudges

the terms of the Settlement Agreement to preliminarily be fair, reasonable and adequate, and in

the best interests of Plaintiffs and members of the Settlement Classes, and directs consummation

of its terms and provisions; (3) conditionally certifies the New York State Law Settlement Class

pursuant to Fed. R. Civ. P. 23 for settlement purposes only; (4) conditionally appoints Celina

Roberts, Anthony Sciotto, Eric Burns, Keri Dickey, Angela Ramirez, Diana Santillan, Camille

Ghanem, Tommy Zahtila, and Gianfranco Pirolo as Plaintiffs who, together with Plaintiffs’

counsel, shall be authorized to act on behalf of all members of the Settlement Classes with respect

to the ASM Claims; (5) for the purposes of settlement only, conditionally finding that Plaintiffs’

Counsel are adequate to serve as Class Counsel and conditionally appointing the following as

“Class Counsel” pursuant to Fed. R. Civ. P. 23(g): Sara Wyn Kane, Robert J. Valli, Jr., and

James A. Vagnini of VALLI KANE & VAGNINI LLP, Seth R. Lesser, Fran L. Rudich and

Christopher M. Timmel of KLAFTER OLSEN & LESSER LLP, Sam J. Smith and Loren B.

Donnell of BURR & SMITH, LLP, Hillary Schwab of FAIR WORK, P.C., Cyrus Mehri and

Michael D. Lieder of MEHRI & SKALET, PLLC, Marc S. Hepworth, Charles Gershbaum, and

David A. Roth of HEPWORTH, GERSHBAUM & ROTH, PLLC, Gregg Shavitz, Camar Jones,

and Alan L. Quiles of SHAVITZ LAW GROUP, PA, Emily E. Smith-Lee of SLN LAW, LLC,

and Jay D. Ellwanger of ELLWANGER LAW, LLP; (6) approves the content of the Settlement

Notice, authorizing the first-class mailing of the Settlement Notice to all members of the New


1
 Capitalized terms in this Motion shall have the meaning assigned to them in the Appendix to the Settlement
Agreement titled “Definitions to Stipulation and Settlement Agreement.
                                                        2
         Case 1:13-cv-13142-ADB Document 369 Filed 07/20/20 Page 3 of 6



York State Law Settlement Class twenty (20) calendar days after the entry of the Preliminary

Approval Order, finding that the method of dissemination of the Settlement Notice is the best

practicable means of distributing the Settlement Notice to members of the New York State Law

Settlement Class, and after the Claims Administrator finalizes the class data pursuant to the

schedule set forth in the Settlement Agreement; (7) approves and appoints the Claims

Administrator in accordance with the terms of the Settlement Agreement; (8) sets a forty-five

(45) calendar day deadline for the submission of Requests for Exclusion or objections by

members of the New York State Law Settlement Class; (9) approves the Request for Exclusion

process set forth in the Settlement Agreement; (10) orders that any member of the New York

State Law Settlement Class who is also a member of the FLSA Collective and Opts-Out of the

New York State Law Settlement Class shall be deemed to have withdrawn that consent and shall

no longer be a member of the FLSA Collective for any purpose; (11) orders that any member of

the New York State Law Settlement Class who does not properly and timely Opt-Out shall be

bound by all the terms and provisions of the Settlement Agreement, the Final Approval Order,

the Final Judgment, and the releases set forth therein; (12) orders that any member of the New

York State Law Settlement Class who validly and timely becomes an Opt-Out shall not: (i) have

any rights under the Settlement Agreement; (ii) be entitled to receive a Settlement Payment; (iii)

have a right to object to the Settlement Agreement; and (iv) be bound by the Settlement

Agreement, any Final Approval Order, or the Final Judgment; (13) approves the objection

process set forth in the Settlement Agreement; and (14) sets the Final Approval Hearing for a date

in January 2021.

       In support of this relief, Plaintiffs have contemporaneously filed a memorandum of law

in support of this motion for preliminary approval of the class and collective action settlement.


                                                 3
        Case 1:13-cv-13142-ADB Document 369 Filed 07/20/20 Page 4 of 6



Date: July 20, 2020                             Respectfully submitted,


                                                /s/ Seth R. Lesser
VALLI KANE & VAGNINI LLP                        KLAFTER OLSEN & LESSER LLP
Sara Wyn Kane*                                  Seth R. Lesser**
Robert J. Valli, Jr.*                           Fran L. Rudich
James A. Vagnini*                               Two International Drive, Suite 350
600 Old Country Road, Suite 519                 Rye Brook, New York 10573
Garden City, New York 11530                     Telephone: (914) 934-9200
Telephone: (516) 203-7180

BURR & SMITH, LLP                               FAIR WORK, P.C.
Sam J. Smith*                                   Hillary Schwab
Loren B. Donnell*                               192 South Street, Suite 450
111 2nd Ave. N.E., Suite 1100                   Boston, MA 02111
St. Petersburg, FL 33701                        Telephone: (617) 607-3260
Telephone: (813) 253-2010
                                                HEPWORTH, GERSHBAUM
MEHRI & SKALET, PLLC                            & ROTH, PLLC
Cyrus Mehri*                                    Marc S. Hepworth*
1250 Connecticut Ave., NW, Suite 300            David A. Roth*
Washington, DC 20036                            192 Lexington Avenue, Suite 802
Telephone: (202) 822-5100                       New York NY 10016
                                                Telephone: (212) 545-1199

ELLWANGER                                       SHAVITZ LAW GROUP PA
LAW LLP                                         Gregg Shavitz*
Jay D. Ellwanger*                               Alan Quiles*
8310-1 N. Capital of Texas Hwy., Ste. 190       951 Yamato Road, Suite 285
Austin, Texas 78731                             Boca Raton, Florida 33431
Telephone: (737) 808-2262                       Telephone: (561) 447-8888

                                                Attorneys for Plaintiffs

                                                * Admitted Pro Hac Vice




                                            4
         Case 1:13-cv-13142-ADB Document 369 Filed 07/20/20 Page 5 of 6



1515 S Federal Hwy., Suite 404                        111 2nd Ave NE, Suite 1100
Boca Raton, FL 33432                                  St. Petersburg, FL 33701
Telephone: (561) 447-8888                             Telephone: (813) 253-2010



                               CERTIFICATE OF CONFERENCE

       Though Defendants would, in the course of litigation, vigorously oppose the merits of the

Plaintiffs’ claims, seek the decertification of the FLSA collective in this action, and oppose the

certification of the putative New York state law class under Federal Rule of Civil Procedure 23,

they do not oppose the instant motion for preliminary approval of the proposed Settlement or the

certification of the proposed New York State Law Settlement Class for settlement purposes only.

To the extent that the Court does not grant preliminary or final approval of the proposed

Settlement, Defendants reserve the right to raise any argument with respect to the merits of the

Plaintiffs’ claims or the appropriateness of the final certification of the FLSA collective or the

certification of the putative Rule 23 New York state law class that they might have otherwise

undertaken in litigation, or to make arguments that are contrary to the positions taken by the

Plaintiffs in this memorandum.


                                                      /s/ Seth R. Lesser
                                                      Seth R. Lesser

                                                      Attorney for Plaintiffs




                                                  6
         Case 1:13-cv-13142-ADB Document 369 Filed 07/20/20 Page 6 of 6




                                 CERTIFICATE OF SERVICE

       I, Seth R. Lesser, hereby certify that a true copy of the above document filed through the

ECF system will be electronically sent to the registered participants as identified on the Notice of

Electronic Filing and paper copies will be sent to those indicated as non-registered participants

on July 20, 2020.


                                                     /s/ Seth R. Lesser
                                                     Seth R. Lesser

                                                     Attorney for Plaintiffs


KLAFTER OLSEN & LESSER LLP                           FAIR WORK, P.C.
Seth R. Lesser                                       192 South Street, Suite 450
Fran L. Rudich                                       Boston, MA 02111
Two International Drive, Suite 350                   Telephone: (617) 607-3260
Rye Brook, NY 10573
Telephone: (914) 934-9200

HEPWORTH, GERSHBAUM                                  VALLI KANE & VAGNINI LLP
& ROTH, PLLC                                         Sara Wyn Kane
Marc S. Hepworth                                     James A. Vagnini
Charles Gershbaum                                    Robert J. Valli, Jr.
David A. Roth                                        600 Old Country Road, Suite 519
Mathew A. Parker                                     Garden City, NY 11530
192 Lexington Avenue, Suite 802                      Telephone: (516) 203-7180
New York, NY 10016
Telephone: (212) 545-1199                            DINOVO PRICE ELLWANGER &
                                                     HARDY LLP
MEHRI & SKALET, PLLC                                 Jay D. Ellwanger
Cyrus Mehri                                          William M. Parrish
Michael D. Lieder                                    Adam G. Price
Ellen L. Eardley                                     7000 North MoPac Expressway,
Mehri & Skalet, PLLC                                 Suite 350
1250 Connecticut Ave., NW, Suite 300                 Austin, TX 78731
Washington, DC 20036                                 Telephone: (512) 539-2626
Telephone: (202) 822-5100

SHAVITZ LAW GROUP PA                                 BURR & SMITH LLP
Gregg Shavitz                                        Sam J. Smith
Camar Jones                                          Loren B. Donnell
                                                 5
